Sutton, C.J.
It appears from the record in the present case that the injury, for which compensation was awarded to the claimant by the State Board of Workmen’s Compensation, occurred in DeKalb County, such fact being stipulated by counsel and also testified to by the claimant; and it further appears that the appeal from the award was made to the Superior Court of Fulton County instead of to the Superior Court of DeKalb County, to which court the appeal should have been made. Code, § 114-710. This case is therefore controlled by the ruling of this court in Porter v. Employers Liability Ins. Co., 85 Ga. App. 497 (60 S. E. 2d, 384) to the effect that in such a case the superior court of a county other than the county in which the injury occurred is without jurisdiction to entertain such appeal, and that its judgment on the appeal is void. Therefore, the Superior Court of Fulton County was without jurisdiction to render the judgment complained of and said judgment is void; and the Superior Court of Fulton County is directed ■ to enter an order dismissing the appeal from the award of the State Board of Workmen’s Compensation to the Superior Court of Fulton County.

Judgment affirmed with direction.


Felton and Worrill, JJ., concur.